DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of October 11, 2022 is acknowledged and has been entered. The amendments to the specification submitted with the response are noted. In view thereof the objections to the drawing figures are withdrawn. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is indefinite because it states that the recited limitations only applies for one “selected-optimized orifice size”, which is not defined by the claim. 
	Claims 5-15 depend from claim 1, which is an apparatus claim, but generally recite method steps. Claim 9 is not presented in proper form, as it is presented in narrative form and contains multiple sentences. A claim must begin with a capital letter and end in a single period. See MPEP § 608.01(m) for proper claim form. 
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.  These claims are not treated on the merits as the claimed structure is not ascertainable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0182437 (Messick) in view of US 8,701,779 B2 (Kleppa et al.).
As concerns claim 1, Messick discloses a gas lift valve (GLVI capable of withstanding high differential pressure comprising 4: an edge welded bellows (EWB) 210 containing a plurality of convolutions, wherein the bellows can contract and expand[[.]], a dome sub 206 connected to bellows subassembly containing pressurized gas- Nitrogen charge[[.]]. Telescoping stem housing 83 connected to lower bellow 220 containing telescoping stem and TC ball closing mechanism[[.]] 103; an EWB subassembly consisting of upper 210 and lower bellows 220 welded to mating parts containing sealed degassed silicone oil volume dome and injection pressure (see, 0049, the incompressible fluid is equivalent), an one-way check valve 118 located at GLV lower end , and a fluid selected from the group consisting of an injection gas and a well fluid wherein the injection fluid is located in exterior of the lower bellow and provides an external pressure to lower bellow (in the embodiment of figure 4 the fluid is a well fluid).
Messick lacks to disclose [[.]], wherein a mechanism involving telescoping stem is spring loaded with TC ball subassembly to open and close the injection gas passage through valve. Kleppa et al. discloses a gas-lift valve wherein a mechanism involving telescoping stem is spring loaded with TC ball subassembly to open and close the injection gas passage through valve. (Note figure 1, upper and lower bellows 7 and 71 and telescoping stem is spring loaded at 24). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the spring as claimed as an alternative to a nitrogen pack to obtain the predictable result of providing a desired pre-tension which has to be overcome before the bellows elements begin to be influenced.
As concerns claim 2, Messick discloses the GLV of claim 1. nitrogen dome pressure and closes as injection pressure decrease below dome nitrogen pressure (Abstract).
As concerns claim 3, the combination discloses the GLV of claim 1. the valve is tubing retrievable or wireline retrievable type (see Kleppa et al., at 0015, the valve is installed in the production tubing).
As concerns claim 4, the combination discloses the GLV of claim 1, (EBA) than upper bellow OD and EBA[[.]] (see Kleppa et al. at figure 1), wherein the difference in lower versus upper EBA is equal to orifice area which means that valve opening pressure (TROP) is very close to nitrogen dome pressure resulting in near zero differential pressure across both bellows equalizing stress of the bellows (as defined).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679